DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibierge et al. (US 2014/0125047).
In respect to claims 1 and 3, Thibierge et al. disclose a system comprising: a cover 2 having a plurality of surfaces (front and back covers) 2a and 2b; and a magnetic spine having at least one (two) magnetic pads 3a/3b (having outer walls) providing a receiving surface (Figs. 1 & 4); the magnetic pads/receiving surface may be concave (0089).
In respect to the amended subject matter, Thibierge et al. disclose that the plurality of writing surfaces have a magnetically attractive portions 9a/9b configured to retain the pluarity of writing surface to the cover via magnetic pads 3a/3b (Figs. 1 & 2).
In respect to claim 4, Thibierge et al. disclose an opening to receive the binding element 9a (open space beneath the pages) (Fig. 4).
In respect to claim 5, Thibierge et al. disclose a magnetically attractive binding element 9a/9b configured to couple a page pack 6 (Fig. 1); the magnetically attractive binding elements may be convex, as formed to fit the concave receiving surface (0089).
In respect to claim 6, Thibierge et al. disclose areas of the magnetic pad outside the receiving surface of the magnet (which may be concave) which are “outer walls” (Figs. 4 & 6).  Naturally, any convex curvature in the spine and/or magnetic will result in outer walls which are protruded from the lower points of curvature.
In respect to claims 18, 19, 21, Thibierge et al. disclose the claimed invention for the reasons stated above.  Furthermore, the order of the writing surfaces are changeable while they are coupled with the magnetically attractive binding element e.g. the pages may be turned (separable from each other), such that the “order” is changed via smaller or larger stacks of writing surfaces, the orientation of the page (flipped over) etc. (Fig. 6).

Claims 7-10, 15-16, 18-19, 21-22, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (GB 617,186).

In respect to claim 8, Weber discloses a cover with an edge, which may act as a “pen dock”, since the term is completely functional language and does not require any particular structure.
In respect to claims 15 and 16, Weber discloses a plurality of writing surfaces each having a turning edge and two elongated slots which receive the magnetically attractive binding element, which encompasses a portion of the turning edge (Fig. 6).
In respect to claim 18-19 and 21-22, Weber disclose that the writing surfaces are completely removable and interchangeable, such that a front page of the back may be moved to become the back page.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-14, 17, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Weber (GB 617,186).
In respect to claims 11, 14, 17, and 23, Weber does not disclose the particular length of the elongated slot, and accompanying approximately equal length of the part of the binding element which extends from the slot, however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, the claimed range extends over a magnitude of 10, and does not have any specificity in the Specification. 
Although the entire fold of the writing surfaces may constitute the slot, it is further permissible to construe only the length occupied by the magnetically attractive binding element as the slot i.e. the space between the two apertures which the magnetically attractive binding element enters into the page.  Thus, although 10-120 mm is unreasonably for the entire length, this range is suitable for the length of the magnetically attractive binding elements and accompanying slots.
In respect to claim 12 and 13, Weber does not disclose the material of the writing surface (synthetic), however, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a synthetic material such as any known plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In respect to the pull force (power of the magnets), this is further may simply be a function of material choice, and selection of a particular desired strength of magnetic material (or concentration of magnetic powder) is within the purview of the art.

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claim contains allowable subject matter for the reason stated in the non-final action (08/12/20), and the 35 USC 112(b) has been obviated by argument.

Response to Arguments

Applicant's arguments filed 03/15/21 have been fully considered but they are not persuasive.
In respect to the 35 USC 102 over Thibierge, the applicant argues that “[w]hile Thibierge may teach a magnet 9a coupled with the binding, the magnetically attractive portion itself does not retain a plurality of the writing surfaces” however the Examiner respectfully disagrees.  It appears that the applicant has taken an unduly narrow interpretation and is requiring a direct contact, however this is not required by the broader claim.  The magnetically attractive portion is solely responsible for retaining the pages via magnetic force, the interstitially cloth of the binding element has no effect on this function.
In respect to the 35 USC 102 over Weber, the applicant argues that Weber lacks “a writing surface having an elongated slot for receiving a magnetically attractive binding element”, however the Examiner respectfully disagrees.   As noted above, every page is folded upon itself, forming an entire slot along the fold.  Furthermore, this slot may be construed to be the length occupied by the magnetically attractive binding element e.g. between the two apertures the magnetically attractive binding element enters into the writing surfaces.
Arguments drawn to the “pen dock” are not persuasive.  Again, no structure is required, only a functionality of docking a pen, which the edge of the cover is capable of doing (via a pen clip).
Arguments drawn to the “substantially closed cylinder” are also not persuasive for reasons detailed above.  It is understood that the structure of the magnetically attractive binding element is different, however, as broadly claimed the prior art anticipates. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637